DETAILED ACTION
This Action is in response to Applicant’s Interview agreement on01/11/2021 and amendment filed on 11/01/2021. Claims 1-7, 10-16 and 19 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-16 and 19 are allowed.
Regarding to claim 1, 4, 6, 10, 15 and 19, the best prior art found during the prosecution of the application, Hassan et al US Patent Application No. (US 2019/0380043 A1) hereinafter
referred as Hassan, in view of Rizzello et al US Patent Application No.:( US 2012/0077513 Al)
hereinafter referred as Rizzello.  Hassan  discloses the detecting access points that are not in their expected locations based upon an analysis of access point reports from one or more computing devices. Computing devices may be end user computing devices that send access point reports to a network-accessible fraud detection service as they move from place to place or as they scan for access points.  the computing devices may include the measurements of the radio channel between the computing devices and the access points as well as a geolocation of the computing device. Using these measurement reports, the system may calculate observed locations of the access points visible to a computing device. To determine these locations, multiple computing devices may send reports to a fraud detection device. Each report may include the location of the computing device, the list of access points that are visible from the computing device, and a measurement of the signal or channel between the computing device and the access point Received Signal Strength. Using these reports the fraud detection service may utilize trilateration to determine an observed position of the access points. The observed locations of the access points may be compared to an expected location from the access point positioning data. The access point positioning data includes geolocations, the fraud detection system may calculate a position by iteratively using all combinations of three of the set of visible access points in a trilateration algorithm. Rizzello teaches the real-time location based on the measurement of RSSI values capable of overcoming these problems. In particular, it may be desirable to provide a system and a method for real-time location capable of improving the accuracy and stability of the level of estimation with respect to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642